Seevers, C. J.
The defendant was indicted for keeping and maintaining a nuisance caused by selling and keeping for sale intoxicating liquors contrary to law. There was a trial by jury; the defendant was found guilty, judgment was rendered on the verdict, and the defendant appeals.
This cause was submitted on a transcript which contains the indictment, instructions, motion for a new trial, which was overruled, and judgment, and nothing more that is material. We are unable to discover any error in the record, and therefore the judgment of the district court is
Aeeirmed.